NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10518

                Plaintiff-Appellee,             D.C. No. 2:02-cr-00213-MCE

 v.
                                                MEMORANDUM*
LINO HERNANDEZ, a.k.a. Ramon,

                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Lino Hernandez appeals pro se from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Hernandez contends that he is eligible for a sentence reduction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment 782 to the Sentencing Guidelines. We review de novo whether a

district court had authority to modify a sentence under section 3582(c)(2). See

United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009). Hernandez was

convicted of offenses involving substances that corresponded to approximately 34

kilograms of methamphetamine. Even after Amendment 782, the base offense

level for that drug amount is 38. See U.S.S.G. § 2D1.1(c)(1) (2014). Because

Amendment 782 did not lower Hernandez’s applicable guideline range, the district

court correctly concluded that he is ineligible for a sentence reduction. See 18

U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10(a)(2)(B); Leniear, 574 F.3d at 673.

Contrary to Hernandez’s contention, once the district court determined his

ineligibility, it was not required to consider the sentencing factors under 18 U.S.C.

§ 3553(a) before denying his section 3582(c)(2) motion. See Dillon v. United

States, 560 U.S. 817, 826 (2010) (the court must determine that a sentence

reduction is authorized under section 3582(c)(2) before it may consider whether a

reduction is warranted under the section 3553(a) factors).

      Hernandez’s remaining claims are not cognizable in a section 3582(c)(2)

proceeding. See id. at 831.

      AFFIRMED.




                                          2                                    17-10518